Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 1 of 17 PageID #: 1418




EAG:TH/EEA/GK
F. #2014R01255

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

----------------------------X

UNITED STATES OF AMERICA

              - against -                               17-CR-434 (S-2) (ARR)

JOSE OSVALDO MELENDEZ-ROJAS,
ROSALIO MELENDEZ-ROJAS,
     also known as “Leonel,” “Wacho” and
     “El Guacho,”
FRANCISCO MELENDEZ-PEREZ,
     also known as “Paco” and “el Mojarra,” and
ABEL ROMERO-MELENDEZ,
     also known as “La Borrega” and “Borrego,”

               Defendants.
----------------------------X


                    THE GOVERNMENT’S MEMORANDUM OF LAW
                       IN OPPOSITION TO THE DEFENDANTS’
                     MOTIONS FOR ACQUITTAL OR A NEW TRIAL


                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201


Tanya Hajjar
Erin E. Argo
Gillian Kassner
Assistant U.S. Attorneys
 (Of Counsel)
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 2 of 17 PageID #: 1419




                               PRELIMINARY STATEMENT

              The government respectfully submits this memorandum of law in opposition

to the post-trial motions of defendants Jose Osvaldo Melendez-Rojas, Rosalio Melendez-

Rojas, and Abel Romero-Melendez. 1 On March 13, 2020, following a two-week jury trial,

the defendants were convicted of each of the offenses charged against them in the second

superseding indictment. They now have moved for judgments of acquittal pursuant to

Federal Rule of Criminal Procedure 29 and Abel Romero-Melendez has also moved for a

new trial pursuant to Federal Rule of Criminal Procedure 33. See ECF Docket Entry Nos.

225 and 226 (“Abel Mot.”); 228 (“Osvaldo Mot.”); 230 (“Rosalio Mot.”). For the reasons

set forth below, the defendants’ motions are meritless and should be denied in their entirety.




       1
              The government previously filed an opposition to the defendant Francisco
Melendez-Perez’s motion for a judgment of acquittal pursuant to Federal Rule of Criminal
Procedure 29, which is incorporated by reference. See ECF Docket Entry No. 227.
                                               2
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 3 of 17 PageID #: 1420




                                      BACKGROUND

              The defendants were charged in an 18-count superseding indictment with,

among other crimes, alien smuggling conspiracy in violation of 8 U.S.C.

§ 1324(a)(1)(A)(v)(I); conspiracy to transport minors to engage in prostitution in violation of

18 U.S.C. § 2423(e); sex trafficking conspiracy in violation of 18 U.S.C. § 1594(c); and sex

trafficking in violation of 18 U.S.C. § 1591.

              Over the course of a two-week trial, the government called 16 witnesses,

including six victim-witnesses, who described how the defendants transported them to the

United States and used fraud, physical violence and threats to coerce them to work in

prostitution. The defendants used false promises of love, marriage, and a better life to lure

the victims into romantic and sexual relationships, and isolated their victims from their

families by bringing them to live with them at the defendants’ homes in Tenancingo, Mexico

before smuggling them into the United States. The defendants then used brutal beatings,

threats of violence, forced abortions and psychological manipulation to compel their victims

into prostitution, and financially benefitted from the proceeds generated from that

prostitution. Through this evidence, as well as voluminous border crossing records, wire

transfer records, photographs, and other documents, the government proved the defendants’

guilty beyond a reasonable doubt. 2

              On March 13, 2020, the jury returned its unanimous verdict, convicting the

defendants of all counts in the superseding indictment.



       2
               Because the Court is familiar with the record and evidence in this case, the
government details below only those facts relevant to adjudication of the defendants’ post-
trial motions.
                                                3
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 4 of 17 PageID #: 1421




                                        ARGUMENT

               Pursuant to Rule 29 of the Federal Rules of Criminal Procedure, defendants

Jose Osvaldo Melendez-Rojas, Rosalio Melendez-Rojas, and Abel Romero-Melendez move

for judgments of acquittal. Abel Romero-Melendez has also moved for a new trial pursuant

to Federal Rule of Criminal Procedure 33. In essence, the defendants contend that the jury’s

verdict should be overturned because the victim-witnesses who testified were not credible.

These arguments were made at trial and rejected by the jury in reaching their verdict. The

defendants’ challenges to the credibility of the victim-witnesses are not appropriate for

consideration on a motion pursuant to Rules 29 and 30 and are, ultimately, entirely without

merit.

I.       The Defendants’ Motions for Acquittal Under Rule 29 Should Be Denied

         A.    Legal Standard

               Under Rule 29, “the court on the defendant’s motion must enter a judgment of

acquittal of any offense for which the evidence is insufficient to sustain a conviction.” Fed.

R. Crim. P. 29. A judgment of acquittal may be granted only if “no rational trier of fact

could have found the defendant guilty beyond a reasonable doubt.” United States v. Cassese,

428 F.3d 92, 98 (2d Cir. 2005). Put differently, a jury verdict must be allowed to stand if

“any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Autuori, 212 F.3d 105, 114 (2d Cir. 2000) (emphasis in

original) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “In challenging the

sufficiency of the evidence, the defendant faces an uphill battle, and bears a very heavy

burden.” United States v. Crowley, 318 F.3d 401, 407 (2d Cir. 2003) (internal quotation

marks and citation omitted).

                                               4
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 5 of 17 PageID #: 1422




               In ruling on a Rule 29 motion, the evidence must be viewed in the light most

favorable to the government, with all reasonable inferences drawn in its favor. See United

States v. Henry, 325 F.3d 93, 103 (2d Cir. 2003). Moreover, the reviewing court must

“resolve all issues of credibility in the government’s favor.” United States v. Canady, 126

F.3d 352, 356 (2d Cir. 1997). “Matters of the choice between competing inferences, the

credibility of the witnesses, and the weight of the evidence are within the province of the

jury, and [the court is] not entitled to second-guess the jury’s assessments.” United States v.

Rea, 958 F.2d 1206, 1221-22 (2d Cir. 1992) (citations omitted); see also United States v.

Jackson, 335 F.3d 170, 180 (2d Cir. 2003) (instructing that “[c]ourts must be careful to avoid

usurping the role of the jury when confronted with a motion for acquittal”).

               The government is entitled to prove its case solely through circumstantial

evidence, provided, of course, that the government still demonstrates each element of the

charged offenses beyond a reasonable doubt. See United States v. Lorenzo, 534 F.3d 153,

159 (2d Cir. 2008); United States v. James, 239 F.3d 120, 123-24 (2d Cir. 2000) (on a

challenge to the sufficiency of the evidence, the court “is required to view the evidence,

whether direct or circumstantial, in the light most favorable to the government, crediting

every inference that could have been drawn in its favor”). Moreover, the testimony of one

witness is sufficient to convict. See United States v. Riggi, 541 F.3d 94, 110 (2d Cir. 2008)

(holding that conviction may be supported by “uncorroborated testimony of a single

accomplice” and that lack of corroboration “goes merely to the weight of the evidence, not to

its sufficiency”).

               The high standard of deference to the jury’s verdict in evaluating sufficiency

claims is “especially important when reviewing a conviction of conspiracy.” United States v.
                                               5
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 6 of 17 PageID #: 1423




Lombardozzi, 491 F.3d 61, 67 (2d Cir. 2007) (quoting United States v. Pitre, 960 F.2d 1112,

1121 (2d Cir. 1992)). The Second Circuit has held that such deference is particularly

appropriate in those cases “because a conspiracy by its very nature is a secretive operation,

and it is a rare case ‘where all aspects of a conspiracy can be laid bare in court with the

precision of a surgeon’s scalpel.’” Id. (quoting United States v. Provenzano, 615 F.2d 37, 45

(2d Cir. 1980)).

       B.      The Evidence Was Sufficient to Establish the Defendants’ Sex Trafficking
               Convictions

               The evidence introduced by the government at trial overwhelmingly proved

the defendants’ guilt on each of the charges submitted to the jury. In seeking to overturn the

jury’s verdict, the defendants do not even attempt to identify any particular weakness in the

government’s evidence. Rather, they advance generalized arguments about the credibility of

the victim-witnesses. See Rosalio Mot. at 4 (arguing that the testimony of Daisy, Fabiola

and Delia “failed to establish any credible fact”); Osvaldo Mot. at 2-5 (arguing that the

testimony of Veronica and Maria Rosalba was filled with “contradictions and outright lies”);

Abel Mot. at 3 (claiming that Diana “lied” about Abel Romero-Melendez and that counsel

effectively cross-examined her about certain purported contradictions).

               The jury was permitted to make its own credibility determinations and draw its

own inferences, and it did so in finding the defendants guilty. The jury’s verdict necessarily

reflects that it rejected these arguments and credited the victims’ accounts as truthful. There

is no basis on which to disturb that finding.

               Rule 29 “does not provide the trial court with an opportunity to substitute its

own determination of . . . the weight of the evidence and the reasonable inferences to be


                                                6
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 7 of 17 PageID #: 1424




drawn for that of the jury.” United States v. Truman, 688 F.3d 129, 139 (2d Cir. 2012)

(quoting United States v. Guadagna, 183 F.3d 122, 129 (2d Cir. 1999)). The “proper place

for a challenge to a witness’s credibility is in cross-examination and in subsequent argument

to the jury . . . not in a motion for a judgment of acquittal.” Id. (internal citations and

quotation marks omitted); see also United States v. Brown, No. 04 CR 801 (PKC, 2006 WL

2724025, at *5 (S.D.N.Y. Sept. 22, 2006) (“[A] court considering a motion under Rule 29 is

foreclosed from taking up issues of credibility, and must defer to the jury’s determination.”).

               The jury was plainly presented with evidence and testimony sufficient to

assess the credibility of the witnesses at trial. Indeed, on cross examination and in the

defense summations at trial, the defendants consistently attacked the credibility of the victim-

witnesses and advanced the very same arguments they make in seeking to overturn the jury’s

verdict, including the victim-witnesses’ alleged incentives to lie. See, e.g., Trial Tr. at 1556-

1559 (arguing that the victim-witnesses were “interested witnesses” because of their

application[s] for asylum to this country”); 1559-1569 (arguing that Maria Rosalba’s

testimony was not “consistent with somebody who is forced and threatened and coerced into

prostitution”); 1585-1586 (arguing that a “critical reason” that the jury could not believe the

victim-witnesses was that “the [g]overnment said, talk to us and we’ll protect you. Talk to us

and we’ll let you stay here. Talk to us and we’ll make your status legal in the United States.

And we’ll give you permission to work here in the United States . . . if ever there was an

example of a quid pro quo this is [it].”); 1697 (urging the jury that the victim-witnesses were

motivated by jealousy), 1699 (observing, “it’s almost [as if] there’s a coercive presence in

this courtroom but it’s not from the defense. [Delia] does not want to enter anything contrary

to the Government’s narrative.”). Abel Romero-Melendez’s motion frankly concedes that
                                                 7
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 8 of 17 PageID #: 1425




such arguments were made before the jury. See, e.g., Abel Mot. at 3 (claiming, variously,

that on cross-examination at trial, counsel “showed” various purported inconsistencies in

Diana’s testimony and that counsel “also showed that no one forced Diana to cross illegally

into the United States”).

              That the jury heard and considered these arguments in rendering a verdict is

appropriate, as the trial—and not a Rule 29 motion—is the proper venue for such arguments.

See Truman, 688 F.3d at 138. The defendants cannot ask this Court to substitute its

judgment of the witnesses’ credibility merely because they are unhappy with the conclusion

that the jury reached, particularly where, as here, the jury was presented with the very same

arguments as those advanced in the defendants’ motions. See, e.g., United States v. Jean,

No. 19-CR-0123 (JS), 2020 WL 70921, at *4 (E.D.N.Y. Jan. 7, 2020) (denying Rule 29

motion because the jury was “entitled to weigh the evidence and decide the credibility issues

for itself” and noting that counsel “vigorously cross examined” the witness “on any potential

bias or ill will toward Defendant based upon their failed romantic relationship”); United

States v. Carpenter, No. 18-CR-362 (ADS), 2019 WL 3216619, at *3 (E.D.N.Y. July 17,

2019) (denying motion for judgment of acquittal because “Rule 29 does not permit this Court

to determine the credibility of a witness. Such a decision is the province of the jury.”);

United States v. Kaufman, No. 13 CR 411-02 (JMF), 2014 WL 2048198, at *5 (S.D.N.Y.

May 19, 2014) (denying Rule 29 motion based on arguments that “amount[ed] to little more

than rearguing points that were made to, and rejected by, the jury”); United States v.

Hemmings, No. 07 CR 421 (NG), 2009 WL 3064792, at *2 (E.D.N.Y. Sept. 22, 2009)

(denying Rule 29 motion because “any issues as to” the credibility of cooperator testimony,

“and any inconsistencies in the evidence, was for the jury to resolve.”), aff’d, 482 F. App’x
                                               8
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 9 of 17 PageID #: 1426




640 (2d Cir. 2012); United States v. Brown, No. 07-CR-874 (KAM), 2009 WL 2045378, at

*14 (E.D.N.Y. July 9, 2009) (denying Rule 29 motion because “[i]t was entirely within the

jury’s purview whether or not to credit” law enforcement witness testimony and declining to

“interject its own evaluation of the believability or reliability” of such testimony); United

States v. Gotti, No. 02-CR-743 (RCC), 2005 WL 1214321, at *2 (S.D.N.Y. May 19, 2005)

(“Gotti had his chance to make this credibility argument to the jury, and he did so. That the

jury did not agree with him is not a reason to grant a new trial.”).

               The defendants do not attempt to argue that the testimony of any particular

victim-witness was “incredible as a matter of law,” meaning that it was “incredible on its

face” or that it “def[ied] physical realities.” Truman, 688 F.3d at 139. Nor could they, as

each of the victim-witnesses testified about the circumstances of their own victimization at

the hands of the defendants or other events which they personally observed. See United

States v. Griffin, 194 F.3d 808, 817 (7th Cir. 1999) (testimony is incredible as a matter of

law if “it would have been physically impossible for the witness to observe what he

described, or it was impossible under the laws of nature for those events to have occurred at

all”) (internal quotation marks and citation omitted); United States v. Steele, 178 F.3d 1230,

1236 (11th Cir. 1999) ( “[F]or testimony of a government witness to be incredible as a matter

of law, it must be unbelievable on its face and must relate to facts that the witness physically

could not have possibly observed or events that could not have occurred under the laws of

nature.”) (internal quotation marks and citation omitted); see also United States v. Robinson,

749 F. App’x 35, 36–37 (2d Cir. 2018) (summary order).

               Moreover, the testimony of each of the six victim-witnesses at trial was both

credible and corroborated—not just by the testimony of the other witnesses but by the other
                                                9
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 10 of 17 PageID #: 1427




 evidence introduced by the government, including border crossing records, telephone

 records, wire transfer records, and physical evidence recovered during the search of Abel

 Romero-Melendez’s residence. This evidence included, among other things:

        • Dozens of “chica cards” recovered during a search of Abel Romero-Melendez’s

           residence, which were consistent in appearance with the witnesses’ descriptions of

           the cards during trial. See, e.g., Tr. 236 (Daisy’s testimony that delivery drivers

           advertised prostitution services by handing out “chica cards” – cards with

           “pictures of girls, like girls in bikinis” and “the number to call” on Roosevelt

           Avenue), 472 (Maria Rosalba’s testimony that delivery drivers gave out cards on

           “Roosevelt in Queens”), Government Exhibit 205 (seized chica cards).

        • Notebooks consistent with the witnesses’ testimony listing delivery drivers’

           names and phone numbers. See, e.g., Tr. 265-266 (Daisy explaining, “[t]hey were

           small notebooks. So we would write down the name of the driver and then his or

           her number right next to that and then sometimes where they worked.”); 789

           (Delia testifying about notebooks with “the drivers’ names and phone numbers”);

           Government Exhibits 201, 202, 208–213 (notebooks).

        • Border crossing records reflecting attempts to cross the U.S./Mexico border with

           the defendants and the defendants’ family members. See, e.g., Government

           Exhibits 379 (border crossing spreadsheet), 378 (border crossing chart) and 314-

           369 (Forms I-213 for encounters of defendants, coconspirators, and witnesses).

        • Wire transfer records demonstrating (i) payments by the victim-witnesses to the

           defendants and the defendants’ family members, (ii) payments originating from


                                               10
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 11 of 17 PageID #: 1428




              the defendants’ and victim-witnesses’ addresses in Corona, Queens, and (iii)

              payments by the defendants to their family members in Mexico when they had no

              source of income other than proceeds of sex trafficking. See, e.g., Government

              Exhibits 401-409 (wire transfer records), 412 (wire transfer spreadsheet), 413

              (wire transfer chart), 701 (stipulation concerning wire transfer records); Tr. 252-

              253 (Daisy’s testimony), 488 (Maria Rosalba’s testimony); 804-805 (Delia’s

              testimony).

 The jury’s determination as to the credibility of these witnesses is controlling. Accordingly,

 the Rule 29 motions must be denied.

 II.     Abel Romero-Melendez’s Motion for a New Trial Under Rule 33 Should Be Denied

                 Abel Romero-Melendez seeks a new trial pursuant to Rule 33 on the ground

 that, at trial, the government elicited testimony from Diana regarding Abel Romero-

 Melendez that was not reflected in the government’s prior disclosures pursuant to 18 U.S.C.

 § 3500. The defendant’s argument is replete with factual and legal errors and should be

 rejected in its entirety.

         A.      Relevant Facts

                 At trial, Diana testified that she travelled with Jose Miguel Melendez-Rojas

 and Abel Romero-Melendez to the United States. Tr. 1239-40. After she arrived in the

 United States, Diana lived in an apartment on Martense Avenue in Queens with Jose Miguel

 Melendez-Rojas, Rosalio Melendez-Rojas, and a woman (“Karina”) who worked as a

 prostitute for Rosalio Melendez-Rojas. She testified that after a short time, Abel Romero-

 Melendez, and another woman (“Cristina” or “Estephanie”) who worked as a prostitute for

 Abel Romero-Melendez, began to live with them in the same apartment. Tr. at 1262.

                                                 11
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 12 of 17 PageID #: 1429




               Diana testified that, while she was a minor and forced to work as a prostitute

 for the defendants, she was “punished” through brutal physical and sexual abuse in front of

 the other occupants of the residence, including Abel Romero-Melendez. Tr. 1261-62, 1274

 (describing rape, being burned by a candle and cut with broken glass). Diana also testified

 that she was raped after her attempts to escape:

               Q:             Did either Miguel or Rosalio say anything to you?

               DIANA:         That I was going to pay for that as soon as we got
                              home.

               Q:             Did something happen to you when you got
                              home?

                              (Pause.)

               DIANA:         Yes.

               Q:             What happened?

                              (Pause.)

               DIANA:         He beat me and he raped me and everybody
                              watched.

               Q:             Everybody in the house?

               DIANA:         Yes.

 Tr. 1277-78. Abel Romero-Melendez alleges that these portions of Diana’s testimony were

 false.

               On cross-examination, counsel for Abel Romero-Melendez attempted to elicit

 that law enforcement reports and notes of Diana’s statements did not reflect her statement

 that Abel Romero-Melendez was “present during these alleged rapes.” Tr. 1325. On




                                               12
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 13 of 17 PageID #: 1430




 redirect, Diana testified that she had been raped by Jose Miguel Melendez-Rojas multiple

 times and that Abel Romero-Melendez had been present:

                Q:             Diana, you testified earlier today about a rape that
                               occurred in front of other people you were living
                               with. Do you remember that?

                DIANA:         Yes.

                Q:             Did it happen before or after Abel arrived in the
                               United States?

                DIANA:         That was after Abel arrived.

                Q:             Was it just once, or were there several occasions
                               where you were raped?

                DIANA:         It was several times.

 Tr. 1342-43.

        B.      Legal Standard

                Rule 33(a) provides that “[u]pon the defendant’s motion, the court may vacate

 any judgment and grant a new trial if the interest of justice so requires.” The Second Circuit

 has held that “[g]enerally, a motion for a new trial ‘should not be granted unless the trial

 court is convinced that the jury has reached a seriously erroneous result or that the verdict is

 a miscarriage of justice.’” Smith v. Carpenter, 316 F.3d 178, 183 (2d Cir. 2003) (quoting

 Atkins v. New York City, 143 F.3d 100, 102 (2d Cir. 1998)). Though the Court is entitled to

 “weigh the evidence and in so doing evaluate for itself the credibility of the witnesses,”

 United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992) (quoting United States v.

 Lincoln, 630 F.2d 1313, 1319 (8th Cir. 1980)), the Court “must strike a balance between

 weighing the evidence and credibility of witnesses and not ‘wholly usurping’ the role of the

 jury,” United States v. Ferguson, 246 F.3d 129, 133 (2d Cir. 2001).

                                                13
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 14 of 17 PageID #: 1431




                A trial court’s discretion to grant a new trial under Rule 33 must be “exercised

 sparingly,” and “only with great caution and in the most extraordinary circumstances.”

 Sanchez, 969 F.2d at 1414. “The defendant bears the burden of proving that he is entitled to

 a new trial under Rule 33,” United States v. McCourty, 562 F.3d 458, 475 (2d Cir. 2009),

 and the crucial question for the court is whether “it would be a manifest injustice to let the

 guilty verdict stand.” Sanchez, 969 F.2d at 1414. A “manifest injustice” occurs where a trial

 court cannot be satisfied that “competent, satisfactory and sufficient evidence” supports the

 jury’s finding of guilt beyond a reasonable doubt, and where a “real concern” exists “that an

 innocent person may have been convicted.” Id.

        C.      Abel Romero-Melendez’s Motion Should Be Denied

                Abel Romero-Melendez seeks a new trial pursuant to Rule 33 based on the

 “false testimony of Diana,” Abel Mot. at 4, and the government’s alleged failure to disclose

 materials pursuant to 18 U.S.C. § 3500. This argument is nonsensical, not least because Abel

 Romero-Melendez fails to identify any materials that should have been disclosed by the

 government in advance of trial.

                The Jencks Act provides that “[a]fter a witness called by the United States has

 testified on direct examination, the court shall, on motion of the defendant, order the United

 States to produce any statement . . . of the witness in the possession of the United States

 which relates to the subject matter as to which the witness has testified.” 18 U.S.C.

 § 3500(b). A “statement” includes a verbatim transcription of an oral statement. See 18

 U.S.C. § 3500(e). Abel Romero-Melendez does not and cannot argue that the government

 failed to provide any § 3500 materials in its possession. Rather, he appears to suggest that he

 was entitled to a more detailed preview before trial of Diana’s expected testimony.

                                                14
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 15 of 17 PageID #: 1432




               This argument has no basis in law or fact. First, the government is not

 required to provide the defense with a preview of its witnesses’ anticipated testimony. See,

 e.g., United States v. Sindone, No. 01-CR-517 (MBM), 2002 WL 48604, at *1 (S.D.N.Y.

 Jan. 14, 2002) (“[T]he government is not required to turn over information that will permit a

 defendant to preview the government’s case and tempt him to tailor proof to explain it away,

 or see to it that the government’s proof is not presented.”). Abel Romero-Melendez’s

 suggestion that the government was required, prior to trial, to present him with every detail

 of the substance of Diana’s anticipated testimony regarding the physical and sexual violence

 she endured while living with the defendants for nearly a year in Queens has no basis in the

 law.

               Second, the government did provide the defendants with such a preview

 through early disclosure of witness statements pursuant to 18 U.S.C. § 3500. As just one

 example, the affidavit submitted by Diana in support of the extradition of Jose Miguel

 Melendez-Rojas, Jose Osvaldo Melendez-Rojas and Rosalio Melendez-Rojas notes that on

 “at least three occasions,” Jose Miguel Melendez-Rojas raped Diana “when he was not

 satisfied with the amount of money” she had earned. See 3500-Diana-1 at ¶ 8.

               In making his Rule 33 motion, the defendant fails to identify any material that

 should have been disclosed by the government prior to trial and simply argues that Diana’s

 testimony regarding her forced prostitution and sexual assaults were not credible. Such

 arguments are nothing more than a repetition of his counsel’s cross-examination of Diana

 (see Tr. 1324 (Q: Do you remember that you never told the government agents that anybody

 was present during these alleged rapes?)) and closing argument that Diana’s testimony was

 incredible, an argument that was presented to and rejected by the jury. Diana’s credibility
                                               15
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 16 of 17 PageID #: 1433




 was amply demonstrated by, among other things, her demeanor on the stand, her lack of any

 motive to lie, and her corroboration with testimony from other witnesses and other trial

 evidence. 3

               Abel Romero-Melendez does not assert any grounds upon which to conclude

 that the jury’s verdict represents a “manifest injustice,” nor does he argue that such an

 injustice took place. As there are no exceptional circumstances or any “concern that an

 innocent person may have been convicted,” Sanchez, 969 F.2d at 1414, the Court should

 deny his motion.




        3
                 As the Court is aware, Diana found these subjects particularly painful to testify
 about and, at times, Diana had difficulty speaking and wept. See, e.g. Tr. 1253 (discussion
 outside the presence of the jury regarding pauses in Diana’s testimony and Diana’s obvious
 unhappiness); Tr. 1342 (Diana’s testimony acknowledging that discussing rape made her
 upset). The jury had a full opportunity to observe Diana testify and to assess her demeanor
 as she testified regarding the horrific sexual abuse she suffered. The defendant’s argument
 that she was not credible was presented to the jury but was rejected.
                                                16
Case 1:17-cr-00434-ARR Document 231 Filed 04/09/20 Page 17 of 17 PageID #: 1434




                                       CONCLUSION

               For the reasons set forth above, the government respectfully submits that the

 defendants’ motions are without merit and should be denied.



 Dated:        Brooklyn, New York
               April 9, 2020

                                                          Respectfully submitted,

                                                          RICHARD P. DONOGHUE
                                                          United States Attorney
                                                          Eastern District of New York
                                                          271 Cadman Plaza East
                                                          Brooklyn, New York 11201

 Tanya Hajjar
 Erin A. Argo
 Gillian Kassner
 Assistant U.S. Attorneys
  (Of Counsel)




                                              17
